Allowable Subject Matter
Claims 15-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a light source comprising: a heat-dissipating structure having a first surface, wherein the heat-dissipating structure comprises metal and the first surface is in contact with air having an ambient temperature; and particularly including “ a plurality of light emitting diodes (LEDs) mounted on the first surface of the heat- dissipating structure, wherein the plurality of LEDs are distributed in respective positions on the heat-dissipating structure, such that a surface area presented by the heat-dissipating structure is configured to dissipate heat generated by each the plurality of LEDs to surrounding air without using a finned heat radiator or being directly connected to an additional heat-radiating surface” as recited in claim 15 (claims 16-26 are allowable since they are dependent on claim 15).
Prior art of record fails to disclose or fairly suggest, alone or in combination,  a light source comprising: a heat-dissipating structure having first and second opposing metallic surfaces in thermal communication with each other; and particularly including “a plurality of light emitting diodes (LEDs) mounted on the first metallic surface of the heat- dissipating structure, with the plurality of LEDs being distributed in respective positions on the heat-dissipating structure, such that a surface area presented by the heat-dissipating structure is configured to dissipate heat generated by each the plurality of LEDs to surrounding air without using a finned heat radiator or being directly connected to an additional heat-radiating surface” as recited in claim 27 (claims 28-36 are allowable since they are dependent on claim 27).
Prior art of record fails to disclose or fairly suggest, alone or in combination,  a light source comprising: a heat-dissipating structure having a first surface; and a plurality of light emitting diodes (LEDs) mounted on the first surface of the heat- dissipating structure, wherein the plurality of LEDs are mounted directly on the first surface of the heat- dissipating structure, and  particularly including “wherein the plurality of LEDs are distributed in respective positions on the heat-dissipating structure, such that a surface area presented by the heat-dissipating structure is configured to dissipate heat generated by each the plurality of LEDs to surrounding air without using a finned heat radiator or being directly connected to an additional heat-radiating surface” as recited in claim  37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
/Minh D A/
Primary Examiner
Art Unit 2844